Case 1:19-mc-00067-UNA Document 24 Filed 03/20/19 Page 1 of 2 PageID #: 736
                                     OFFICE OF THE CLERK
                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF DELAWARE                             Unit 18
         John A. Cerino                                                       844 North King Street
            CLERK                                                                U.S. Courthouse
                                                                              Wilmington, DE 19801
                                                                                 (302)573-6170
                                                                              www.ded.uscourts.gov


                                          March 20, 2019
TO:
 Carolyn I. Hahn                                    Gabriel S. H. Hopkins
 Colin T. Reardon                                   Consumer Financial Protection Bureau
 1625 Eye Street NW                                 1700 G. St. NW
 Washington, DC 20006                               Washington, DC 20552

 Ann Marie St. Peter-Griffith                       Michael A. Hanin
 Kasowitz Benson Torres LLP                         Uri A. Itkin
 1441 Brickell Avenue                               Kasowitz Benson Torres & Friedman LLP
 Suite 1420                                         1633 Broadway
 Miami, FL 33131                                    New York, NY 10019


RE:    DC/DE Miscellaneous Case 19-mc-67
       SD/FL Miscellaneous Case 19-mc-60040
       Consumer Financial Protection Bureau v. National Collegiate Master Student Loan Trust
       et al.

Dear Counsel:

The above referenced action was transferred to the U.S. District Court on 3/20/2019.

        Pursuant to Local Rule 83.5 (Local Rules of Civil Practice and Procedure of the United
States District Court for the District of Delaware, effective August 1, 2016) it is required that all
parties associate themselves with local counsel. Local Rule 83.5 (d) and (e) read as follows:

        (d) Association with Delaware Counsel required. Unless otherwise ordered, an attorney
not admitted to practice by the Supreme Court of the State of Delaware may not be admitted pro
hac vice in this Court unless associated with an attorney who is a member of the Bar of this
Court and who maintains an office in the District of Delaware for the regular transaction of
business (“Delaware counsel”). Consistent with CM/ECF Procedures, Delaware counsel shall be
the registered users of CM/ECF and shall be required to file all papers. Unless otherwise ordered,
Delaware counsel shall attend proceedings before the Court.

        (e) Time to Obtain Delaware Counsel. A party not appearing pro se shall obtain
representation by a member of the Bar of this Court or have its counsel associate with a member
of the Bar of this Court in accordance with D.Del. LR 83.5(d) within 30 days after:

       (1) The filing of the first paper filed on its behalf; or
       (2) The filing of a case transferred or removed to this Court.
Case 1:19-mc-00067-UNA Document 24 Filed 03/20/19 Page 2 of 2 PageID #: 737



       Failure to timely obtain representation shall subject the defaulting party to appropriate
sanctions under D.Del. LR 1.3(a).

       Please have your local counsel enter an appearance on or before 4/22/2019.

                                                             Sincerely,

                                                             John A. Cerino
       By: /s/ Leigh Kilpatrick                              Clerk of Court
       Deputy Clerk
